Judgment, Supreme Court, New York County, entered on May 12, 1975, granting petitioners’ article 78 application to the extent of vacating certain findings of harassment and reducing the civil penalties imposed, unanimously modified, on the law, by reinstating appellants’ determination in its entirety and dismissing the petition herein, and, as so modified, the judgment is affirmed, without costs and without disbursements. The charges of harassment are amply supported by substantial evidence in the record and, hence, the administrative findings with respect thereto and the penalties imposed, *587which were not excessive, should not have been disturbed by Special Term (Matter of Breger v Macri, 34 NY2d 727; Matter of Sigety v Leventhal, 50 AD2d 789; see, also, Matter of Felin Assoc. v Altman, 41 AD2d 825, affd 34 NY2d 895). Concur—Murphy, J. P., Lupiano, Silverman, Capozzoli and Nunez, JJ.